Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments (filed June 10, 2021). Claims 1, 4-7, 10-14, and 16-18 have been amended. Claims 19-21 are new. Claims 1-21 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s amendment and arguments with respect to the 101 rejection have been fully considered and are persuasive.
“testing, by one or more processors, the predictive model with test data, changing hyper parameters of the predictive algorithm based on test results, randomizing test data and training data, retraining the predictive model with the changed predictive algorithm and randomized training data, retesting the retrained predictive model and deploying the retested predictive model based on a successful retest” limitation of the independent claims 1, 7, and 13 integrate the abstract idea (predicting relationships between employment and geographic regions) into a practical application. The limitation integrates the abstract idea into a practical application because it is more than a mere drafting effort to implement the abstract idea. The limitation implements machine learning technologies such as changing a configuration of the predictive algorithm, randomizing test and training data, retraining the predictive 
As such, the 101 rejection is withdrawn.
112(f) and 112(b) means plus function: The Applicant’s amendments and arguments with respect to the 112(f) claim interpretation and 112(b) mean plus function rejection are persuasive for claims 4-6, 10-12, and 16-18. As such the 112(f) claim interpretation and 112(b) means plus function rejection of the claims 4-6, 10-12, and 16-18 is withdrawn.
The Applicant’s amendment and arguments with respect to the 112(f) claim interpretation and 112(b) means plus function rejection of claims 13-14 are not persuasive.
“first program code” – “eight program code” terms in claims 13-14 are generic placeholders without structure to perform the associated acts.
As such the 112(f) claim interpretation and 112(b) rejection of claims 13-14 are maintained.
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended independent claims 1, 7, and 13 (with substantive amendments) overcome the cited references. The Applicant’s arguments are moot in light of substantive amendments and new claims that necessitate updated search and consideration.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 13: “first program code, …, aggregating sample data …”,
Generic place holder: “first program code”,
Functional language: “aggregating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “first program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “second program code, …, performing iterative analysis …”,
Generic place holder: “second program code”,
Functional language: “performing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “second program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “third program code, …, populating … a database …”,
Generic place holder: “third program code”,
Functional language: “populating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “third program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “fourth program code, …, converting with indexing the predicted employment values …”,
Generic place holder: “fourth program code”,
Functional language: “converting”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “fourth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “fifth program code, …, rank ordering with ranking the predefined geographic regions …”,
Generic place holder: “fifth program code”,
Functional language: “rank ordering”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “fifth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “sixth program code, …, comparing the rank ordering …”,
Generic place holder: “sixth program code”,
Functional language: “comparing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “sixth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “seventh program code, …, aggregating updated sample data …”,
Generic place holder: “seventh program code”,
Functional language: “aggregating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “seventh program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “eighth program code, …, updating the predictive model …”,
Generic place holder: “eight program code”,
Functional language: “updating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “eight program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Means Plus Function
Claim 13 recites “first program code, …, aggregating sample data …”, “second program code, …, performing iterative analysis …”, “third program code, …, populating … a database …”, “fourth program code, …, converting with indexing the predicted employment values …”, and “fifth program code, …, rank ordering with ranking the predefined geographic regions …”; claim 14 recites “sixth program code, …, comparing the rank ordering …”, “seventh program code, …, aggregating updated sample data …”, “eighth program code, …, updating the predictive model …”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

Dependent claims 14-18 are also rejected due to their dependency on rejected parent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150269244 A1 (Qamar) in view of US 20140074738 A1 (Thankappan) in view of US 20090138314 A1 (Bruce) in further view of US 20200005160 A1 (Vial).

As per claims 1, 7, and 13, Qamar teaches, aggregating, by one or more processors (FIG. 8, item 810), sample data regarding a plurality of factors associated with employment of employees, wherein the sample data is obtained from information gathering (FIG. 1, item 110, ¶ [0049] “organization data”),
performing, by one or more processors, iterative analysis on the data with machine learning (¶ [0102] “clustering analysis”) to construct with modeling a predictive model (FIG. 1, item 114, ¶ [0054] “regression model”),
populating, by one or more processors using the predictive model, a database with predicted employment values for predefined geographic regions (¶ [0056] “the calculated performance metric … the employees may be aggregated”, “The aggregated employees may correspond to: … a location” FIG. 9, item 900, ¶ [0093] “data structure”), 

Qamar does not explicitly teach, however, Thankappan teaches, converting, by one or more processors with indexing, the predicted employment values in the database into percentages of observed employment values for the predefined geographic regions over a specified time period to create indices of workforce elasticity for each geographic region (FIG. 6, item 635, ¶ [0072]-[0073] “talent availability ration”, FIG. 8, ¶ [0075] “talent index”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide workforce predictor of Thankappan in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employment data analysis and because 

Bruce teaches, rank ordering, by one or more processors with ranking, the predefined geographic regions according to their indices of workforce elasticity (¶ [0021], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order geographic area based employment data index(es) of Bruce in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employment data analysis and because ordering geographic regions based on analyzed employment data improves employment data modelling by highlighting relationship between the geographic regions and the value or importance of the analyzed employment data based on the geographic regions.

Vial teaches, wherein the iterative analysis is performed by selecting and applying a predictive algorithm from a plurality of predictive algorithms to find patterns in the sample data, wherein the predicted model is constructed based on the patterns (¶ [0021]).
testing, by one or more processors, the predictive model with test data (¶ [0021]), changing hyper parameters of the predictive algorithm based on test results (¶ [0021]), randomizing test data and training data, retraining the predictive model with the changed predictive algorithm and randomized training data (¶ [0001]), retesting the retrained predictive model and deploying the retested predictive model based on a successful retest (¶ [0001]-[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and test an data based predictive model of Vial in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of predictive data analysis and because generating and testing a predictive model improves employment data modelling by validating the predictive power of the model by analyzing the model with testing data.

Qamar also teaches, a computer system (FIG. 7, item 700),
a computer-readable storage media (¶ [0091]),
first, second, third, fourth, and fifth program codes (¶ [0091]).

As per claims 2, 8, and 14, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claim 1. Thankappan also teaches, comparing, by one or more processors, the rank ordering of workforce elasticity for the predefined geographic regions to observed relative workforce elasticity of said regions over a second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio … to the change in the position metrics versus after the change” teaches updating the talent availability ratio (which includes a comparison of predictive vs observed employment metrics within region(s) per. ¶ [0073]) in realtime),
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio” teaches updating the results in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide workforce predictor of Thankappan in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employment data analysis and because workforce predictor improves employment data modelling by highlighting relationship between the geographic regions and associated workforce metrics.

aggregating, by one or more processors, updated sample data over the second specified time period (¶ [0150] “A database manager periodically updates the database by the raw-data parsing of plain-text data formats from the agency servers”, ¶ [0189] “Data is updated monthly” teaches updating the employment data (processed), ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order geographic area based employment data index(es) of Bruce in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employment data analysis and because ordering geographic regions based on analyzed employment data improves employment data modelling by highlighting relationship between the geographic regions and the value or importance of the analyzed employment data based on the geographic regions.

Qamar also teaches first, second, third, fourth, fifth, sixth, seventh, and eighth program codes (¶ [0091]).

As per claims 3, 15, 19, and 21, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claims 1, 2, and 14. Qamar teaches, wherein categories of data applied to the machine learning predictive modeling include at least one of (¶ [0102]).

Bruce teaches, rate of change in number of employees in a predefined geographic region (¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order geographic area based employment data index(es) of Bruce in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employment data analysis and because ordering geographic regions based on analyzed employment data improves employment data modelling by highlighting relationship between the geographic regions and the value or importance of the analyzed employment data based on the geographic regions.


Claims 4-5, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar in view of Thankappan in view of Bruce in view of Vial in further view of US 20110270779 A1 (Showalter).

As per claims 4, 10, and 16, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Qamar, Thankappan, Bruce, and Vial do not explicitly teach, however, Showalter teaches, wherein the machine learning comprises supervised learning (¶ [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize supervised learning of Showalter in the employment data modeling system of Qamar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing supervised learning to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that also enhances accuracy of output based on the multitude of techniques used to generate the model.

As per claims 5, 11, and 17, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Qamar, Thankappan, Bruce, and Vial do not explicitly teach, however, Showalter teaches, wherein the machine learning comprises unsupervised learning (¶ [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unsupervised learning of Showalter in the employment data modeling system of Qamar since the claimed invention is merely a 

As per claims 9 and 20, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claims 7 and 8. Combination of Thankappan, Bruce, and Vial do not explicitly teach, however, Showalter teaches, wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPU of Showalter in the geographic area based analysis mechanism of Bruce in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing GPU to generate the predictive model improves the predictive model by broadening available techniques .


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar in view of Thankappan in view of Bruce in view of Vial in further view of NPL “Artificial intelligence and machine learning in financial services Market developments and financial stability implications” November 1, 2017 (FSB).

As per claims 6, 12, and 18, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Qamar, Thankappan, Bruce, and Vial do not explicitly teach, however, FSB teaches, wherein the machine learning uses reinforcement learning to construct the predictive model (page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize reinforcement learning of FSB in the geographic area based analysis mechanism of Bruce in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing reinforcement learning to generate the predictive model improves the predictive model 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692